Ferguson, Judge
(concurring in part and dissenting in part):
I concur in part and dissent in part.
I agree that reversal of the accused’s conviction is required because the military judge failed to obtain in writing the appellant’s request for trial by military judge alone. United States v Dean, 20 USCMA 212, 43 CMR 52 (1970). However, I also believe that reversal is required due to the failure of the military judge to inform the appellant that if he was represented by civilian counsel his detailed military counsel could continue to act as an associate counsel, if Smith so desired, for the reasons set forth in my separate opinion in United States v Turner, 20 USCMA 167, 43 CMR 7 (1970).